Citation Nr: 1036191	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to November 
1983 with 2 years, 11 months, and 28 days of prior active 
service.

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in October 
2008 for further development.  A review of the record shows that 
the RO has substantially complied with all remand instructions by 
contacting the Veteran for updated treatment records, obtaining 
Social Security Administration (SSA) records, providing a VA 
examination, and providing a supplemental statement of the case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
appeared at a June 2008 Board hearing at the RO.  A transcript is 
of record.


FINDING OF FACT

Cervical spine disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is cervical 
spine disability otherwise related to such service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
      
The RO provided the appellant with additional notice in November 
2008, subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the November 2008 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2009 supplemental 
statement of the case, following the provision of notice in 
November 2008.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; 
obtained SSA records; assisted the Veteran in obtaining evidence; 
afforded the Veteran a VA examination in September 2009; and 
afforded the Veteran the opportunity to give testimony before the 
Board at the RO in June 2008.  On a notice response signed in 
December 2009, the Veteran marked the appropriate line to 
indicate that he had no other information or evidence to submit 
and to return his case to the Board for appellate consideration 
as soon as possible.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for cervical spine disability. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  A veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Analysis

In this case, after a review of all the lay and medical evidence, 
the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  In a statement received in May 2005, the Veteran 
stated that he injured himself when an A-frame hit his head and 
"mashed my neck down."  He reported that he was semiconscious 
after the incident.  The Veteran stated that a dentist, who 
witnessed the accident, wrote a clinic note of the incident.  In 
a statement written in May 2008 and in testimony provided at the 
June 2008 hearing before the Board at the RO the Veteran reported 
that around 1980 or 1981, a lieutenant and someone else took him 
to a hospital where he was given an x-ray and medication.  He 
then reported that three days later, he underwent another x-ray, 
which was placed in his records.  The Veteran stated that he was 
forced to sign a document relieving the military of any 
responsibility and that the x-ray that was placed in his records 
was the better x-ray.  

Nevertheless, while the Veteran was seen for other disorders in 
service, service treatment records are silent for any complaints 
of, treatments for or diagnosis of any cervical spine disability.  
There are no references to the A-frame incident.  On a March 1983 
health questionnaire for dental treatment, the Veteran did not 
indicate that he had any cervical spine disability.  On a 
November 1983 report of medical examination, other disorders were 
noted, but there was no indication of any cervical spine 
disability.  Clinical evaluation of the Veteran's neck and spine 
were normal.  The Board believes the separation examination 
report is significant contemporaneous evidence as it reflects the 
findings of medical personnel which are inconsistent with the 
Veteran's current assertions. 

Likewise, in the November 1983 report of medical history, the 
Veteran did not indicate any spine disability, but did report 
another disability (hearing loss).  When specifically asked if he 
had ever been a patient in any type of hospitals; if he ever had 
any injury other than those already noted; and if he had been 
treated by clinics, physicians, healers or other practitioners 
within the past five years for other than minor illnesses, the 
Veteran checked the appropriate space to indicate, "no."   The 
Board notes that if the Veteran had in fact had cervical spine 
disability since the A-frame incident around 1980/1981, it is 
reasonable to expect that he would have reported such to military 
medical personnel (as he had with his hearing loss) during his 
exit examination.  After all, the express purpose of the 
separation exam and form eliciting history from the Veteran was 
to document any ongoing service-related problems.  The Veteran's 
current assertions are inconsistent with what he reported, or 
failed to report, at the time of his separation examination.   

Thus, his in-service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many years 
after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later). 

The post-service medical evidence does not reflect complaints or 
treatment related to cervical spine disability until the Veteran 
sought treatment from John M. Henderson, D.O. in July 2003.  
However, a May 2007 treatment record from Sanjiwan Tarabadkar, 
MD, shows that the Veteran reported having a five-year history of 
disabling neck and upper extremity pain, which would date the 
onset to 2002.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1983) and initial reported 
symptoms related to his cervical spine 2002 (19 years after 
service).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

The Board also observes that when the Veteran was seen by Dr. 
Henderson in July 2003, he reported no trauma to the spine.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care). 

The Board additionally notes that a December 2002 VA treatment 
record shows "normocephalic, neck supple, no cervical 
lymphadenpathy."  It appears to the Board that the Veteran did 
not claim that symptoms of his cervical spine disability began in 
service until he filed his current VA disability compensation 
claim.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation. 

The Veteran was afforded a VA examination in September 2009.  
After interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner opined that the 
Veteran's present cervical disability is less likely as not 
caused by or a result of the Veteran's service.  The VA examiner 
explained that service treatment records and records were 
negative for cervical injury or any cervical treatments. 

The only competent evidence of record which provides a link 
between the Veteran's active duty service and cervical spine 
disability is included in a May 2005 letter from Dr. Henderson, 
who stated that the Veteran cervical stenosis resulted from an 
incident that occurred while service in the military sometime 
between 1979 to 1981. The Veteran told Dr. Henderson that he was 
hit on the head, which resulted in crushing vertebrae.  Dr. 
Henderson stated that this has caused the Veteran chronic pain 
for many years.  In his opinion, the Veteran cervical spondylosis 
and degenerative disk disease was caused by the incident in 
service.  It is clear from Dr. Henderson's letter that he was 
relying on the history of the claimed injury which the Veteran 
furnished to him.  For reasons set forth above, the Board does 
not find that history to be credible.

In contrast, the VA examiner September 2009 medical opinion 
provided a rationale based upon testing and on a review of the 
Veteran's claims file.  The Board affords considerably more 
weight to the September 2009 VA opinion than to the statements 
contained in Dr. Henderson's opinion.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Although the VA examiner did not specifically address Dr. 
Henderson's opinion in her report, the Board finds that no 
additional development is necessary.  Here, the VA examiner did 
review the claims file, which included Dr. Henderson's opinion.  
Additionally, the Board now finds that Dr. Henderson's opinion 
was based on history provided by the Veteran, which as discussed 
above, is inconsistent with the evidence of record.  Had Dr. 
Henderson reviewed the Veteran's claims file, he would have seen 
that there were no complaints of, treatments for, or diagnosis of 
any cervical spine disability in service; and that upon 
separation from service, the Veteran's neck and spine were 
clinically evaluated as normal.  Additionally, Dr. Henderson's 
opinion is inconsistent with his own July 2003 initial 
consultation, which shows that the Veteran denied prior trauma, 
and which also that x-rays revealed "no changes from trauma are 
seen."  For the reasons set forth above, the Board finds that 
the opinion rendered in the September 2009 VA examination report 
is clearly more probative than Dr. Henderson's opinion.

The Board acknowledges a May 2007 treatment record from Dr. 
Tarabadkar, who noted that the Veteran hit his head with an A-
frame in the military years ago.  The Board notes that this is 
not evidence that the incident occurred in service and that the 
Veteran's current disability is related to service.  Evidence 
which is simply history reported by the Veteran and recorded by a 
medical examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


